Citation Nr: 1645020	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for neurologic impairment of the right lower extremity as associated with service-connected low back disorder.

2.  Entitlement to a rating in excess of 20 percent for neurologic impairment of the left lower extremity as associated with service-connected low back disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1990 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.  

In November 2013, the Board, in pertinent part, assigned a 40 percent rating for the Veteran's service-connected low back disorder; as well as separate ratings of 10 percent for associated neurologic impairment of the right lower extremity and 20 percent for associated neurologic impairment of the left lower extremity.  The Board also remanded the issues of entitlement to service connection for a neck/cervical spine disorder and to a TDIU.

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2014 memorandum decision, the Court vacated the Board's decision to the extent it found higher ratings were not warranted for the associated neurologic impairment of the lower extremities, and remanded these claims for action consistent with the memorandum decision.  

In May 2015 the Board remanded this case for further development, to include a new examination of the Veteran's neurologic impairment of the lower extremities.  Such an examination was accomplished in July 2016, and all other development directed by the prior remands appears to have been substantially accomplished.  Granted, it does not appear that a competent medical opinion was obtained regarding the Veteran's TDIU claim consistent with the Board's prior remand directives.  Nevertheless, as detailed below, the Board finds that the evidence of record otherwise supports a finding that this benefit is warranted.  Therefore, there is no prejudice to the Veteran by proceeding with adjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected neurologic impairment of the right lower extremity meets or nearly approximates the criteria of moderate incomplete paralysis. 

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected neurologic impairment of the left lower extremity meets or nearly approximates the criteria of moderately severe incomplete paralysis. 

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's cervical spine disorder was incurred in or otherwise the result of her active service, or as secondary to her service-connected low back disorder.

4.  In addition to the neurologic impairment of the lower extremities, the Veteran is service connected for residuals of total abdominal hysterectomy with scar, evaluated as 50 percent disabling; a low back disorder currently evaluated as 40 percent disabling; recurring occipital headaches, evaluated as 10 percent disabling; and bilateral diplopia in superior gaze secondary to Brown's syndrome, evaluated as zero percent disabling (noncompensable).  Her overall combined disability rating is 80 percent.

5.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for neurologic impairment of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating in excess of 20 percent for neurologic impairment of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a grant of service connection for a cervical spine disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, for the reasons stated below, the Board finds that the Veteran is entitled to a TDIU due to service-connected disability.  Therefore, any deficiency in the notice and assistance provided for that claim is moot.

The Board further notes that it does not appear the Veteran has identified any deficiency in the notice or assistance provided for the other issues adjudicated by this decision, to include the conduct of her August 2013 hearing.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  In addition, the Board takes note that the Veteran was provided with multiple correspondence regarding the development of these claims; it does not appear she has identified any evidence pertinent to these claims that has not been obtained or requested; she was accorded VA examinations in June 2010, September 2010, April 2016, and July 2016 which, as detailed below, included findings pertinent to these claims.  Moreover, the record does not demonstrate these VA examination findings were inaccurate or prejudiced, nor has the Veteran challenged the qualifications of these VA examiners to make competent medical findings.  Although the Board previously determined the September 2010 VA examination was inadequate for resolution of the cervical spine claim, the noted deficiency was corrected by the subsequent April 2016 VA examination.  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Neurologic Impairment of Lower Extremities

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that it assigned separate ratings for neurological impairment of the lower extremities in the November 2013 decision pursuant to Note (1) to the General Rating Formula for Diseases and Injuries of the Spine which provides that associated objective neurologic abnormalities are to be separately evaluated under the appropriate Diagnostic Code.

The Board also found in the November 2013 decision that this neurologic impairment was analogous to impairment of the sciatic nerve, which is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  

The Board observes that the Court did not find in its February 2014 memorandum decision that the neurologic impairment of the lower extremities was more appropriately evaluated under a different Diagnostic Code.  Further, it does not appear the Veteran contends that another Code should be considered.  In fact, the Court explicitly noted in the memorandum decision that the Veteran did not challenge the application of this Code to her neurologic disabilities of the lower extremities.

The Court did essentially find in its February 2014 memorandum decision that the Board provided inadequate reasons and bases for determining ratings in excess of 20 percent for the left lower extremity and in excess of 10 percent for the right lower extremity were not warranted.  Moreover, the Court stated that the rating criteria for Diagnostic Code 8520 were terse, abstruse in application, and imprecise; and that without any explanation from the Board describing how it defined the one-size-fits-all terms mild, moderate, and moderately severe in the context of the evidence present here, the Court and the Veteran could not intuit the basis for the
Board's decision, much less comprehend and review it.  

The Court also observed that the preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In this case, the Court stated that the Veteran had not experienced any loss of her sensory function, but has experienced a number of other symptoms that appear to be related to the neurologic effects of her low back disorder; and that the Board did not state if or explain how this  prefatory comment informed its categorization of the Veteran's symptoms.  However, the Court's own statement in the memorandum decision holds that it is not applicable to this case, and the Board is bound by that holding in this case.

In regard to the Court's statements as to the applicable rating criteria, the Board notes that the preface to 38 C.F.R. § 4.124a also states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  As noted above, complete paralysis under Diagnostic Code 8520 contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  The evidence of record does not reflect either of the Veteran's lower extremities is manifested by such impairment, nor does she contend otherwise.  In fact, the Court's February 2014 memorandum decision explicitly notes the Veteran was not claiming either disability was manifested by complete paralysis.

The Board further notes that the language of that portion of the preface noted in the preceding paragraph reflects the focus in evaluating the Veteran's lower extremities under Diagnostic Code 8520 is the extent her symptoms have resulted in functional impairment of these joints, specifically whether there is actual incomplete paralysis or impairment analogous thereto.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Court directed the Board to consider specific evidence in adjudication of these claims, to include the fact the June 2010 VA examination showed Lasegue's sign was present on the left side at 30 degrees; and MRI results revealed the Veteran's low back disorder has caused " moderate spinal stenosis [at L3-L4] and narrowing right L3-L4 neural foramen," "severe spinal stenosis and compressive changes upon the lumbar dural vault at L4-L5," and "significant compressive changes" to the "left L5 nerve root."  The Board observes that such findings indicate that neurologic impairment is present, which is not in dispute in this case as service connection was established for neurologic impairment of the lower extremities as related to the low back disorder.  However, such findings do not address the applicable rating criteria, which is whether the Veteran's symptoms have resulted in functional impairment showing actual incomplete paralysis or impairment analogous thereto.  As already noted, Board can only consider the factors as enumerated in the applicable rating criteria.  See Massey, supra; Pernorio, supra.  Moreover, such findings would appear to go more toward the appropriate rating for the Veteran's service-connected low back disorder, which is recognized as degenerative disc disease L4-5 with chronic low back pain.  This would include whether a separate rating was warranted for any other associated neurologic impairment in addition to the lower extremities which is the focus of this appeal.  However, the evaluation of the low back disorder is not presently before the Board for appellate consideration.  As noted in the Introduction, the Board concluded that disability warranted a 40 percent rating; and as noted in the Court's February 2014 memorandum decision the Veteran did not challenge the Board's conclusion that a rating in excess of 40 percent was not warranted for her low back disorder.

The Court also directed the Board to consider the Veteran's statements reporting that her back pain is "9/10" and constantly radiates "down the left leg to the foot," she occasionally experiences pain flare-ups "to 10/10" that last up to a week and force her to cease all activity, she experiences "inte[r]mittent numbness of the leg and weakness so that the leg gives way" and has fallen as a result, she generally struggles to maintain her balance, she feels pain that "shoot[s] . . . down my legs and into my hips, and it's just miserable," her pain is increasing in severity, and her care providers have prescribed Gabapentin to control it.  However, to the extent these statements pertain solely to her low back pain, the Board again notes that the low back disorder itself is not presently before it for appellate consideration.  

In addition, the Board is cognizant with regard to the reported medication use that Jones v. Shinseki, 26  Vet. App. 56 (2012) held that, in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Here, Diagnostic Code 8520 does not appear to explicitly consider the use of medication.  Nevertheless, the evidence of record does not reflect the Gabapentin, or other medication, is explicitly prescribed for the neurologic impairment of the lower extremities.  For example, treatment records from November 2006 indicate the Gabapentin, as well as other medications, were prescribed for chronic neck pain and mid-back pain.

The Board does find the Veteran's account of pain and other symptoms of the lower extremities, to include numbness, to be credible.  As already noted, the focus in determining the appropriate rating under Diagnostic Code 8520 is the extent such symptoms have resulted in functional impairment on the basis of incomplete paralysis.

In regard to the functional impairment, the Court directed the Board to consider the June 2010 VA examiner's report that the Veteran s right leg muscle strength was "4/5," her left leg muscle strength was "3/5," her right leg reflexes were "2/4," her left leg reflexes were "1-2/4."  In regard to the reflexes, the Court noted that the examination report reflects a "3" was normal.  The Board finds that such results are consistent with the current 10 percent rating for the right lower extremity, and 20 percent rating for the left lower extremity.  The fact that the right leg strength is a 4 with 5 being normal, and reflexes were 2 with a 3 being normal, indicates functional impairment that is small in size, degree, or amount and not very severe when compared to normal.  The results for the left leg of muscle strength being 3 with 5 being normal, and 1-2 with 3 being normal, indicates the impairment is approximately half of normal; i.e., it is of medium quantity, quality, or extent when compared to normal.  Moreover, the June 2010 VA examination noted that the muscle mass in all extremities was well-developed, with no atrophy.  On sensory evaluation, it was noted that sensation to light touch was fully intact for the face torso and all extremities.  Such findings are consistent with little or no functional impairment of the lower extremities.

The Board further observes that on the more recent July 2016 VA examination, it was noted the Veteran reported shooting pains from the low back down the legs has increased; that the shooting pains down the legs included associated numb tingling sensations; that this occurs daily intermittent with weight activities such as walking more than 2 blocks; that she also reported pain radiating down the legs with sitting stationary more than 15 minutes and with standing stationary more than 20 minutes.  She reported relief of the symptoms with rest, positioning and oral medication.  However, it is again noted that the record indicates such medication has primarily been prescribed for neck and back pain, and not the neurologic impairment of the lower extremities.  In addition, the Veteran reported that she often felt unbalanced with walking due to the symptoms and she tended to limit physical use activities in order to avoid/limit pain.  Moreover, she reported that she experience severe intermittent pain (usually dull); moderate numbness, and moderate paresthesias and/or dysesthesias.  

Despite the foregoing, the Board notes that it appears much of the symptomatology and impairment reported by the Veteran is related to the service-connected low back disorder which is not presently on appeal.  In regard to the impairment directly attributable to the neurologic disabilities of the lower extremities, the Board acknowledges that the examination found that the bilateral knee and ankle reflexes were absent (0).  Nevertheless, muscle strength was found to be 5/5 (normal) for both lower extremities; and there was no muscle atrophy.  Sensory examination was also normal in the bilateral lower extremities.  Her gait was also found to be normal; and the examiner commented that the gait was steady with good mechanics, no favoring or significant imbalance, that she steps on toes, heels, in tandem and bilateral knee raises were done well, and all were done without apparent discomfort.  The examiner further found that there was no evidence of incomplete paralysis of the lower extremities, to include the sciatic nerve.  Moreover, the examiner commented that the Veteran's leg musculature was very well-developed and defined with equal symmetry as would be seen with physical conditioning and/or regular vigorous physical use; and that this was not consistent with the history, reported severity of the symptomatology.

In view of the foregoing, the Board finds that the July 2016 VA examination indicates little or no functional impairment of the lower extremities, to include on the basis of actual incomplete paralysis or impairment analogous thereto.  Additionally, a thorough review of the other evidence of record, to include medical treatment records, does not reflect functional impairment of the right lower extremity shown that is more than small in size, degree or amount ("mild" or "slight"); or impairment of the left lower extremity that is more than medium quantity, quality or extent ("moderate"). 

For these reasons, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected neurologic impairment of the right lower extremity meets or nearly approximates the criteria of moderate incomplete paralysis; or that the service-connected neurologic impairment of the right lower extremity that results in disability analogous to moderately severe incomplete paralysis of the sciatic nerve.  Therefore, ratings in excess of 10 percent for the right lower extremity or in excess of 20 percent for the left lower extremity are not warranted, to include on the basis of "staged" ratings pursuant to Fenderson, supra, and/or Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes, however, that it does not appear the Veteran contends an extraschedular rating is warranted in this case.  For example, a review of the pleadings presented to the Court does not reflect such a contention; nor does a September 2016 written statement from her accredited representative.  In addition, the Board finds that the rating criteria contemplate the Veteran's disability.  As stated above, the rating criteria required the Board to take into account all evidence of record, including the Veteran's contentions, to determine the overall level of functional impairment in terms of actual incomplete paralysis or impairment analogous thereto.  Further, this case does not present other indicia of an exceptional or unusual disability picture due solely to the neurologic impairment of the lower extremities, such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for consideration of extraschedular rating is not warranted.

Analysis - Cervical Spine

In this case, the Veteran has indicated, to include at her August 2013 hearing, that she initially injured her neck while on active duty.  She indicated it was the same injury that caused her low back disorder, which she described as being hit by a 7,000 pound pallet while unloading a C 130.  Transcript pp. 11-12.  Her spouse testified he met her a year after her discharge, and she was complaining about neck pain since that time.  Id at 14.  She has also contended it is secondary to her service-connected low back disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that while the Veteran indicated an in-service injury at her August 2013 hearing, at an April 2016 VA examination it was noted she specifically denied any such injury.  The Board finds that such inconsistency calls into question her reliability as a historian of this disability, at least to the extent she contends it is directly related to service.  Moreover, while the service treatment records show treatment for the low back following an injury, there are no entries showing treatment for or a diagnosis of a disability of the neck/cervical spine.  In pertinent part, her neck was evaluated as normal on her November 1993 expiration of term of service examination, and there was no indication of any neck/cervical spine problems on a concurrent Report of Medical History.  There was also no indication of any such disability on a December 1997 VA examination.  In fact, the first competent medical evidence of the pertinent disability appears to be years after her separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, regarding the Veteran's contentions of secondary service connection, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve. Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board concludes that competent medical evidence is required to determine whether the Veteran's current cervical spine disorder is etiologically related to service, or is secondary to her service-connected low back disorder.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board finds that the only competent medical opinions to address the etiology of the Veteran's cervical spine, to include her aforementioned contentions, are those of the September 2010 and April 2016 VA examinations.  As detailed below, these opinions are against a grant of service connection.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that both the September 2010 and April 2016 VA examiners were familiar with the Veteran's medical history from review of her VA claims folder.  In addition, the April 2016 examiner accurately noted relevant medical history findings as part of the examination report.  Further, neither examiner expressed their opinions in speculative or equivocal language.  The Board acknowledges that it previously determined the September 2010 VA examination was inadequate because while it included an opinion, to the effect, that the cervical spine disorder was not caused by the service-connected low back disorder, it did not address the issue of secondary aggravation in accord with Allen.  However, the more recent April 2016 VA examination included opinions, to the effect, that the cervical spine disorder was not incurred in or otherwise the result of active service, was not caused by the service-connected low back disorder, and was not aggravated by the service-connected low back disorder.  Moreover, the examiner supported these opinions by stated rationale which included reference to the Veteran's medical history, as well as the nature of her cervical spine and low back disorders.  The Board also notes that no competent medical evidence is of record which explicitly refutes the opinions of the April 2016 VA examiner on these matters.  Therefore, the Board finds the April 2016 VA examination to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's cervical spine disorder was incurred in or otherwise the result of her active service, or as secondary to her service-connected low back disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the cervical spine disorder is demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. § 3.309.  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

In addition to the neurologic impairment of the lower extremities, the Veteran is service connected for residuals of total abdominal hysterectomy with scar, evaluated as 50 percent disabling; a low back disorder currently evaluated as 40 percent disabling; recurring occipital headaches, evaluated as 10 percent disabling; and bilateral diplopia in superior gaze secondary to Brown's syndrome, evaluated as zero percent disabling (noncompensable).  Her overall combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  Therefore, she satisfies the schedular requirements for consideration of a TDIU.

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532  (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the evidence of record reflects the Veteran completed high school, and has associate degrees in Culinary Arts and Criminal Justice.  However, it is also noted that it does not appear her work history has included positions consistent with her associate degrees.  For example, her military occupational specialty (MOS) was noted as being a cargo specialist.  As noted in treatment records dated in January 2014, her work history included work at a convenience store from 18 to 30; on a factory line at boat factories; floor staff at Southern 30; and as a school bus driver for 15 years, originally a bus but now special education driver because it was better for her physical condition.  It is noted that the Veteran testified at her August 2013 hearing that she had changed from a bus to a smaller van for her employment as it was better for her low back pain, and that she was only working part-time at that point.

The Board further notes that other evidence of record, to include statements from the Veteran, her spouse, and a long-time friend reflect she retired as a bus driver in 2014 and has not engaged in substantially gainful employment since that time.  Moreover, these statements assert the Veteran had to retire due to her medical disabilities, primarily the pain from her service-connected low back disorder.  The Board finds nothing in the record to doubt the credibility of these statements.  In addition, other evidence of record suggests the other service-connected disabilities may have also played a role in her retirement.

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

In this case, the record reflects the Veteran would be restricted to the types of employment she could pursue in light of her service-connected disabilities.  For example, the July 2016 VA examiner commented the Veteran would be better suited to less physically demanding types of work activities, especially with opportunities to alternately, sit, stand and move about.  However, the Board finds that the types of substantially gainful employment opportunities that would accommodate such restrictions appear to be inconsistent with the Veteran's education and work history.  As such, it appears this Veteran is capable of no more than marginal employment due to the impairment caused by her service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The Board also reiterates the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.  Therefore, a TDIU is warranted in this case.










ORDER

A rating in excess of 10 percent for neurologic impairment of the right lower extremity as associated with service-connected low back disorder is denied.

A rating in excess of 20 percent for neurologic impairment of the left lower extremity as associated with service-connected low back disorder is denied.

Service connection for a cervical spine disorder, to include as secondary to service-connected low back disorder, is denied.

A TDIU due to service-connected disabilities is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


